RESOLUCIÓN
Evaluada la Petición Especial de Autorización para el Uso de Cámaras y Equipo Audiovisual para la Transmisión y Grabación de la Vista Preliminar contra Luis G. Rivera Seijo, se provee “no ha lugar”.

Notifíquese por correo electrónico, por teléfono y por la vía ordinaria.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Martínez Torres hizo constar las expresiones siguientes:
Estoy conforme con proveer “no ha lugar” a la solicitud ante nuestra consideración. No obstante, me parece importante ex-plicar brevemente los fundamentos que me llevaron a tomar esa decisión.
De entrada, reitero que estoy de acuerdo en que los procedi-mientos judiciales en la Isla tienen que abrirse a las cámaras de televisión, incluso los casos criminales. Así lo he expresado en varias ocasiones. In re Enmelas. Regl. Uso Cámaras Proc. Jud., 193 DPR 475 (2015) (Voto particular de conformidad). Ahora bien, como indica la propia parte peticionaria, el caso al que se solicita acceso ha recibido cuantiosa publicidad, al punto de que parte de la ciudadanía ya tiene su mente for-mada sobre el asunto. Petición especial de autorización para el uso de cámaras y equipo audiovisual para la transmisión y grabación de la vista preliminar contra Luis G. Rivera Seijo, pág. 4. Ante la posibilidad de que esa publicidad sea en per-juicio del imputado, estamos obligados a hacer un balance en-tre el interés de la prensa en transmitir video y audio del procedimiento criminal y los derechos constitucionales del imputado. En ese proceso de análisis, es fundamental que le brindemos la oportunidad a las partes en el caso de expresarse en torno a la solicitud en cuestión. Por esa razón, cuando en-mendamos recientemente el Reglamento del Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales (Reglamento del PECAM), dispusimos en la Regla 15 que las solicitudes de autorización debían tra-mitarse “mediante una moción presentada al menos veinte *36(20) días antes de la fecha asignada en el calendario para el inicio del proceso. En casos extraordinarios, los medios de co-municación [pueden] presentar la petición tan pronto advengan en conocimiento del señalamiento”. Íd., pág. 479. Además, esta-blecimos que los medios de comunicación debían notificar copia de la solicitud a las partes, quienes, a su vez, cuentan con cinco días a partir de esa notificación para expresarse al respecto.
En este caso Telenoticias presentó su solicitud el 17 de marzo de 2016 y la vista preliminar a la que se solicita acceso está programada para el 29 de marzo de 2016. Por lo tanto, no hay duda de que la solicitud no se presentó dentro del término requerido. La parte peticionaria tampoco nos argumenta que nos encontramos ante un caso extraordinario que nos permita dispensar del término reglamentario. Por lo tanto, nos vemos obligados a denegar la solicitud de cobertura electrónica. Resolver lo contrario conllevaría ignorar un término reglamentario y le privaría a las partes de su derecho a expresarse con respecto a la solicitud. Recordemos que la próxima semana la Rama Judicial solo trabajará durante dos días, puesto que el martes 22 de marzo y el viernes 25 de marzo son días festivos, y para el jueves 24 de marzo se ha decretado un cierre total. Tampoco es una opción viable que ordenemos a última hora la paralización de la vista preliminar para tener tiempo suficiente para llevar a cabo el análisis requerido una vez recibamos el insumo de las partes. Precisamente, para evitar que se trastoquen los traba-jos de la Rama Judicial es que establecimos un término especí-fico dentro del cual se tienen que tramitar este tipo de solicitudes. Posponer la vista no serviría al interés público. Por lo tanto, a estas alturas no creo que haya otra alternativa, y voto conforme para denegar la moción de Telenoticias.
La Jueza Presidenta Oronoz Rodríguez disintió e hizo constar la expresión siguiente:
Disiento de la determinación de una mayoría de este Tribunal por los fundamentos contenidos en mi Voto particular disidente emitido en Televicentro of PR, LLC, Ex parte, 195 DPR 18, 21 (2016).
El Juez Asociado Señor Kolthoff Caraballo hizo constar la expresión siguiente:
Proveería “ha lugar” a la presente solicitud por los mismos fundamentos vertidos en mi Voto particular disidente en Televicentro of PR, LLC, Ex parte, 195 DPR 18, 27 (2016).
*37El Juez Asociado Señor Estrella Martínez emitió un Voto particular disidente.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo